IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45796

STATE OF IDAHO,                                 )
                                                )   Filed: August 30, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
CHRIS JAMES SCHYLER-BURKETT,                    )   OPINION AND SHALL NOT
aka C.J. SCHYLER-BURKETT,                       )   BE CITED AS AUTHORITY
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of three years, for grand theft by disposing of stolen
       property, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Chris James Schyler-Burkett pled guilty to grand theft by disposing of stolen property.
Idaho Code §§ 18-2403(4), 18-2407(1), 18-2409. The district court sentenced Schyler-Burkett to
a unified term of six years with three years determinate, to be served concurrently with any other
imposed prison sentence. Schyler-Burkett appeals asserting that the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Schyler-Burkett’s judgment of conviction and sentence are affirmed.




                                                   2